Form ntcvco

211 West Fort Street
Detroit, MI 48226


                                  UNITED STATES BANKRUPTCY COURT
                                        Eastern District of Michigan

                                            Case No.: 18−40062−mlo
                                                  Chapter: 13

In Re: (NAME OF DEBTOR(S))
   Edward K. Abbott
   502A Vine Street
   Saint Clair, MI 48079
Social Security No.:
   xxx−xx−2067
Employer's Tax I.D. No.:


                            Notice Of Order Vacating Order of the Court to Strike



The Order of the Court to Strike dated July 22, 2020 was entered in error and has been vacated.




Dated: 7/22/20

                                                         BY THE COURT



                                                         Katherine B. Gullo , Clerk of Court
                                                         UNITED STATES BANKRUPTCY COURT




        18-40062-mlo      Doc 121      Filed 07/22/20      Entered 07/22/20 12:15:07         Page 1 of 1
